In an action to impress a constructive trust upon certain property, denominated as an action for breach of contract and fraud, defendant appeals from so much of an order of the Supreme Court, Kings County, entered May 29, 1980, as, upon granting his motion to dismiss the complaint, granted plaintiffs leave to "replead a more specific amended complaint” and granted plaintiffs’ cross motion for an examination of defendant to aid in drafting an amended complaint. Order affirmed insofar as appealed from, with $50 costs and disbursements. The examination shall proceed at the place designated in the order under review at a time to be fixed in a written notice of not less than 10 days, to be given by plaintiffs, or at such other time and place as the parties may agree. The plaintiffs demonstrated sufficient ground to support a valid cause of action against the defendant. Thus, the court did not err in ordering disclosure so that the plaintiffs might frame a proper amended complaint (see L-Tron Corp. v Davco Systems, 60 AD2d 25; Matter of Schenley Ind. v Allen, 25 AD2d 742). We have reviewed the defendant’s *674other contentions and find them to be without merit. Lazer, J. P., Mangano, Gibbons and Cohalan, JJ., concur.